Case: 20-1108    Document: 46    Page: 1   Filed: 09/11/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

  GARMIN INTERNATIONAL, INC., GARMIN USA,
                  INC.,
                Appellants

                            v.

                    LOGANTREE, LP,
                         Appellee
                  ______________________

                   2020-1108, 2020-1109
                  ______________________

     Appeals from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in Nos. IPR2018-
 00564, IPR2018-00565.
                  ______________________

                Decided: September 11, 2020
                  ______________________

    ADAM PRESCOTT SEITZ, Erise IP, P.A., Overland Park,
 KS, for appellants. Also represented by MEGAN JOANNA
 REDMOND.

     CHRISTOPHER BARKLEY, McCathern PLLC, Los Ange-
 les, CA, for appellee. Also represented by JAMES E.
 SHERRY, HOSSAIN ARNOLD SHOKOUHI, Dallas, TX.
                ______________________
Case: 20-1108     Document: 46      Page: 2     Filed: 09/11/2020




 2               GARMIN INTERNATIONAL, INC.    v. LOGANTREE, LP



     Before O’MALLEY, REYNA, and CHEN, Circuit Judges.
 CHEN, Circuit Judge.
     Garmin International, Inc. and Garmin USA, Inc. (col-
 lectively, Garmin) appeal from two final written decisions
 of the Patent Trial and Appeal Board (the Board) uphold-
 ing the patentability of certain claims of U.S. Patent No.
 6,059,576 (the ’576 patent). Because substantial evidence
 supports the Board’s finding that Garmin failed to meet its
 burden of showing that the challenged claims are un-
 patentable under 35 U.S.C. § 103, we affirm.
                         BACKGROUND
      The ’576 patent is directed to a portable, self-contained
 electronic device, system, and method used “to monitor and
 train an individual on proper motion during physical move-
 ment.” ’576 patent at abstract. The disclosed electronic
 device is used to “track[] and monitor[] an individual’s mo-
 tion through the use of a movement sensor capable of meas-
 uring data associated with the wearer’s movement,” id. at
 col. 2 ll. 9–12, helping the wearer correct movement and
 form to ultimately reduce injuries, see id. at col. 1 ll. 55–60.
 To accomplish this, the device employs a microprocessor
 connected to a movement sensor that analyzes and re-
 sponds to the user’s movement data. See id. at col. 4 ll. 52–
 57. Claims 1 and 20 of the ’576 patent 1 are representative:
     1. A portable, self-contained device for monitoring
     movement of body parts during physical activity,
     said device comprising:
     a movement sensor capable of measuring data as-
     sociated with unrestrained movement in any


     1    The ’576 patent was the subject of an ex parte reex-
 amination which resulted in part in the addition of limita-
 tions to both claims 1 and 20. These additions are reflected
 in the recitation of the claims.
Case: 20-1108    Document: 46      Page: 3   Filed: 09/11/2020




 GARMIN INTERNATIONAL, INC.   v. LOGANTREE, LP              3



     direction and generating signals indicative of said
     movement;
     a power source;
     a microprocessor connected to said movement sen-
     sor and to said power source, said microprocessor
     capable of receiving, interpreting, storing and re-
     sponding to said movement data based on user-de-
     fined operational parameters, detecting a first
     user-defined event based on the movement data
     and at least one of the user-defined operational pa-
     rameters regarding the movement data, and stor-
     ing first event information related to the detected
     first user-defined event along with first time stamp
     information reflecting a time at which the move-
     ment data causing the first user-defined event oc-
     curred;
     at least one user input connected to said micropro-
     cessor for controlling the operation of said device;
     a real-time clock connected to said microprocessor;
     memory for storing said movement data; and
     an output indicator connected to said microproces-
     sor for signaling the occurrence of user-defined
     events;
     wherein said movement sensor measures the angle
     and velocity of said movement.
 ’576 patent at claim 1.
     20. A method to monitor physical movement of a
     body part comprising the steps of:
     attaching a portable, self-contained movement
     measuring device to said body part for measuring
     unrestrained movement in any direction;
Case: 20-1108       Document: 46    Page: 4   Filed: 09/11/2020




 4              GARMIN INTERNATIONAL, INC.    v. LOGANTREE, LP



     measuring data associated with said physical
     movement;
     interpreting, using a microprocessor included in
     the portable, self-contained movement measuring
     device, said physical movement data based on user-
     defined operational parameters and a real-time
     clock;
     storing said data in memory;
     detecting, using the microprocessor, a first user-de-
     fined event based on the movement data and at
     least one of the user-defined operational parame-
     ters regarding the movement data; and
     storing, in said memory, first event information re-
     lated to the detected first user-defined event along
     with first time stamp information reflecting a time
     at which the movement data causing the first user-
     defined event occurred.
 Id. at claim 20.
      Relevant to this appeal, Garmin petitioned for inter
 partes review of claims 1 and 20, among others, of the ’576
 patent as obvious, relying on both Richardson 2 and Stew-
 art 3 as primary references for its proposed obviousness
 challenges. The Board upheld the patentability of all
 claims, finding that Garmin had not shown by a preponder-
 ance of the evidence that the challenged claims are un-
 patentable. See Garmin Int’l, Inc. v. LoganTree, LP, No.
 IPR2018-00564, 2019 WL 4072984 (P.T.A.B. Aug. 28, 2019)
 (’564 Decision); Garmin Int’l, Inc. v. LoganTree, LP, No.
 IPR2018-00565, 2019 WL 4072985 (P.T.A.B. Aug. 28, 2019)
 (’565 Decision).



     2   U.S. Patent No. 5,976,083.
     3   U.S. Patent No. 5,978,972.
Case: 20-1108    Document: 46      Page: 5    Filed: 09/11/2020




 GARMIN INTERNATIONAL, INC.   v. LOGANTREE, LP              5



    Garmin appeals both decisions. We have jurisdiction
 pursuant to 28 U.S.C. § 1295(a)(4)(A).
                         DISCUSSION
     Obviousness “is a question of law based on underlying
 findings of fact.” In re Gartside, 203 F.3d 1305, 1316 (Fed.
 Cir. 2000) (citation omitted). We review the Board’s factual
 findings for substantial evidence and its legal conclusions
 de novo. Rambus Inc. v. Rea, 731 F.3d 1248, 1251–52 (Fed.
 Cir. 2013).
     Garmin first asserts that the Board incorrectly con-
 cluded that Stewart does not disclose a microprocessor in-
 terpreting the movement data as claimed in the ’576
 patent. Garmin argues particularly that the Board’s deter-
 mination “rests on an unwritten and incorrect claim con-
 struction of ‘a microprocessor.’” Appellant’s Br. at 8. We
 disagree.
     Before the Board, Garmin argued that Stewart’s pro-
 cessor 52 is the claimed microprocessor of the ’576 patent
 that interprets movement data. See J.A. 113; see also ’564
 Decision, 2019 WL 4072984, at *7. Specifically, Garmin ar-
 gued that processor 52 meets the claimed interpreting lim-
 itation   because     processor   52   “interpret[s]   the
 accelerometer data by comparing it to a predetermined
 threshold.” J.A. 113.
     In its decision, the Board explained that it was not per-
 suaded that Stewart’s processor 52 interprets the move-
 ment data as required by the ’576 claims. ’564 Decision,
 2019 WL 4072984, at *7. 4 Instead, the Board found that
 “Stewart’s disclosure indicates that the comparing function
 is accomplished by a receiver remote from the self-



     4    Because the Board’s conclusions on the challenged
 issues are substantially the same in both proceedings, we
 cite to only the ’564 Decision.
Case: 20-1108    Document: 46      Page: 6    Filed: 09/11/2020




 6              GARMIN INTERNATIONAL, INC.   v. LOGANTREE, LP



 contained helmet system, thereby identifying at least one
 function that is not performed by the processor [52].” Id. at
 *8 (emphasis added) (citing Stewart at col. 14 ll. 6–9).
     Garmin interprets this statement from the Board to
 mean that the Board believed this receiver in Stewart to be
 another processor, i.e., a second separate processor remote
 from the rest of the system. See Appellant’s Br. at 15.
 Therefore, Garmin argues, the Board could have only
 reached the conclusion it did by limiting the ’576 claim lan-
 guage as directed to solely one processor. To the contrary,
 the Board simply concluded that Garmin failed to meet the
 burden of proving its own theory of obviousness, that is,
 that processor 52 meets the microprocessor limitation of
 the ’576 patent.
      This determination from the Board is supported by
 substantial evidence. Garmin never asserted, prior to its
 briefing on appeal, that Stewart’s ringside receiver was a
 processor, nor did it ever contend that the ringside receiver
 corresponded in any way to the claimed microprocessor
 limitation. In fact, when Garmin’s petition quoted a rele-
 vant passage from Stewart, it cropped the reference to the
 “ringside receiver” from the quote. See J.A. 113. In re-
 sponse to the Board’s concerns as to whether Stewart
 teaches the microprocessor claim limitation, Garmin
 pointed only to the disclosure from Stewart that processor
 52 “controls the operation of the [] system.” Stewart at col.
 8 ll. 61–62. The Board found, and we agree, that without
 further relevant evidence from Garmin, this general disclo-
 sure from Stewart is not sufficient to find that processor 52
 controls every aspect of the system, and particularly, the
 comparing function. 5 Of note, Garmin does not now contest


     5   At the hearing in front of the Board, Garmin sug-
 gested that its expert opined on whether Stewart’s proces-
 sor performs the comparing process, vel non. The Board,
 however, correctly found that Garmin’s expert merely
Case: 20-1108     Document: 46     Page: 7    Filed: 09/11/2020




 GARMIN INTERNATIONAL, INC.   v. LOGANTREE, LP               7



 on appeal that it is Stewart’s ringside receiver, as opposed
 to Stewart’s processor 52, that performs the comparison
 function, see Appellant’s Br. at 14–16—the sole process it
 asserted in its petition as disclosing the interpreting the
 movement data limitation of the ’576 patent, see J.A. 113–
 14. Because Garmin did not present adequate evidence as
 to why Stewart’s processor 52 performs the comparison
 function, the Board’s finding that processor 52 does not in-
 terpret movement data as required by the ’576 claims is
 supported by substantial evidence. Contrary to Garmin’s
 assertion, the Board, in making this finding, did not rely
 on an overly limited claim construction; it instead simply
 identified a fatal flaw in Garmin’s obviousness argument.
     Garmin also challenges the Board’s findings as to the
 microprocessor disclosed by Richardson. Just as with the
 Stewart reference, the Board concluded that Garmin did
 not meet its burden of establishing that Richardson dis-
 closes a microprocessor interpreting the movement data.
 See ’564 Decision, 2019 WL 4072984, at *11. Garmin as-
 serts that Richardson’s microprocessor 123 interprets
 movement data as claimed, in particular by executing Rich-
 ardson’s “monitor sensors process 154” and “track user sta-
 tus process 156.”
     Though the Board agreed that the processes disclosed
 in Richardson meet the interpreting movement data limi-
 tation, the Board found that there was no explicit disclo-
 sure from Richardson that microprocessor 123 executed
 these processes. Id. The disclosures from Richardson to
 which Garmin now points are not dispositive on this issue.
 See, e.g., Richardson at col. 16 ll. 12–20 (referencing a pro-
 cessor subsystem including a microprocessor and various


 parroted attorney argument without any supporting evi-
 dence or reasoning. ’564 Decision, 2019 WL 4072984, at *9.
 We see no reason to disturb the Board’s finding that the
 expert’s conclusory opinion was less than persuasive.
Case: 20-1108     Document: 46      Page: 8    Filed: 09/11/2020




 8               GARMIN INTERNATIONAL, INC.   v. LOGANTREE, LP



 memory components). These disclosures merely discuss a
 subset of the architecture of the system—they do not, as
 Garmin suggests, expressly disclose that the processor sub-
 system holds and executes the software instructions, see
 Appellant’s Br. at 20. Additionally, Garmin did not “assert
 that Richardson inherently discloses that microprocessor
 123 executes monitor sensors process 154 or track user sta-
 tus process 156, or that this operation would have been ob-
 vious to one of ordinary skill in the art.” ’564 Decision, 2019
 WL 4072984, at *11. Both Garmin’s petition and expert
 declaration instead assumed, without explanation or evi-
 dence, that microprocessor 123 is the component in Rich-
 ardson that performs these processes. See, e.g., J.A. 153,
 157. Therefore, in the absence of an explicit disclosure, ex-
 pert testimony on this point, and anything more than as-
 sumptive attorney argument, the Board’s findings on this
 issue are supported by substantial evidence. Put simply, a
 petitioner in an inter partes review has the burden of
 demonstrating unpatentability by a preponderance of the
 evidence; bare assertion through implication that a refer-
 ence discloses a claim limitation, without more, is not
 enough to meet this burden.
                         CONCLUSION
      We have considered Garmin’s remaining arguments
 and find them unpersuasive. For the foregoing reasons, we
 affirm the Board’s decision holding that Garmin did not
 prove that the challenged claims of the ’576 patent are un-
 patentable.
                         AFFIRMED